DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022has been entered.
 
Response to Amendment
The drawings were received on 7/8/2022.  These drawings are accepted.
The objections over the Drawings as presented in the Office Action mailed 4/8/2022 have been withdrawn based on the amendment filed 7/8/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in by telephone by Chun-Ming Shih (Reg. No. 64,041) on 8/2/2022.
The application has been amended as follows:
Claim 1 line 5 “with respect to the main housing” has been changed to --with respect to the main housing, the light module including multiple types of LED modules--
Claim 1 line 6 “a sensor structure disposed on the light module; and” has been changed to
--a driver circuit which stores predetermined settings for generating a light output based on the rotation angle of the light module;
a sensor structure disposed on the light module; and--
Claim 1 lines 8-12 “defining a light opening, wherein the rotation angle detected by the sensor structure is sent to a driver circuit to change control parameters so that multiple types of LED modules of the light module are adjusted by the driver circuit based on a predetermined setting stored in the driver circuit to generate a light output from the light opening corresponding to the rotation angle” has been changed to --defining a light opening, wherein the sensor structure detects the rotation angle of the light module and sends a signal including the rotation angle to the driver circuit, and the driver circuit receives the signal and changes control parameters of the multiple types of LED modules based on the predetermined settings to generate a light output from the light opening corresponding to the rotation angle--
Claim 2 line 1 “of claim 1, wherein” has been changed to --of claim 1,--


Reasons for Allowance
Claims 1-3, 8-10, and 16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a downlight apparatus, comprising a main housing, defining a spherical rotating space, a light module enclosed by the main housing and having an exterior surface corresponding to the spherical rotating space, the main housing has a limiting ring for keeping the light module at a rotation angle with respect to the main housing, the light module including multiple types of LED modules, a driver circuit which stores predetermined settings for generating a light output based on the rotation angle of the light module, a sensor structure disposed on the light module, and a surface cover fixed to the main housing for holding the light module, the surface cover defining a light opening, the sensor structure detects the rotation angle of the light module and sends a signal including the rotation angle to the driver circuit, and the driver circuit receives the signal and changes control parameters of the multiple types of LED modules based on the predetermined settings to generate a light output from the light opening corresponding to the rotation angle, as specifically called for in the claimed combinations.
The closest prior art, Davis et al. (US 10,697,599) does not disclose the light module including multiple types of LED modules, a driver circuit which stores predetermined settings for generating a light output based on the rotation angle of the light module, a sensor structure disposed on the light module, the sensor structure detects the rotation angle of the light module and sends a signal including the rotation angle to the driver circuit, and the driver circuit receives the signal and changes control parameters of the multiple types of LED modules based on the predetermined settings to generate a light output from the light opening corresponding to the rotation angle, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Davis et al. reference in the manner required by the claims.
While a downlight apparatus having a main housing with a spherical rotating space with a light module enclosed therein and having an exterior surface corresponding to the spherical rotating space, and a limiting ring for keeping the light module at a rotation angle with respect to the main housing, and a surface cover defining a light opening is known in the art, changing the rotation angle of a light module in a spherical rotating space of a housing is known in the art, sensing a rotation angle is known in the art, and adjusting a light output of a plurality of different types of LED modules based on a stored parameter is known in the art, the combination of utilizing the sensor to detect the rotation angle of the light module and changing control parameters of a plurality of different types of LED modules based on the detected rotation angle is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Sousa (US 2022/0205622), which discloses at least controlling an LED module based on a detected rotation of the lighting apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875